
	
		I
		111th CONGRESS
		1st Session
		H. R. 890
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Markey of
			 Massachusetts (for himself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title VI of the Public Utility Regulatory
		  Policies Act of 1978 to establish a Federal renewable electricity standard for
		  certain electric utilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Energy
			 Act.
		2.Federal renewable
			 electricity standard
			(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2601 and following) is amended by adding at the end the
			 following:
				
					610.Federal
				renewable electricity standard
						(a)DefinitionsFor
				purposes of this section:
							(1)AffiliateThe
				term affiliate when used in relation to a person, means another
				person which owns or controls, is owned or controlled by, or is under common
				ownership or control with, such person, as determined under regulations
				promulgated by the Secretary.
							(2)Biomass
								(A)In
				generalThe term biomass means each of the
				following:
									(i)Cellulosic (plant
				fiber) organic materials from a plant that is planted for the purpose of being
				used to produce energy.
									(ii)Nonhazardous,
				plant or algal matter that is derived from any of the following:
										(I)An agricultural
				crop, crop byproduct or residue resource.
										(II)Waste such as
				landscape or right-of-way trimmings (but not including municipal solid waste,
				recyclable postconsumer waste paper, painted, treated, or pressurized wood, or
				wood contaminated with plastic or metals).
										(iii)Animal waste or
				animal byproducts, including products of animal waste digesters.
									(B)Biomass from
				federal lands
									(i)Covered
				materialsWith respect to organic material removed from Federal
				land, the term ‘biomass’ covers only organic material from—
										(I)ecological forest
				restoration;
										(II)pre-commercial
				thinnings;
										(III)brush;
										(IV)mill residues;
				and
										(V)slash.
										(ii)Exclusion of
				certain landsNotwithstanding clause (i), material or matter that
				would otherwise qualify as biomass are not included in the term ‘biomass’ if it
				is located on Federal land in the following categories:
										(I)Federal land
				containing old growth forest or late successional forest, unless the Secretary
				of the Interior or the Secretary of Agriculture (whichever has administrative
				jurisdiction over such land) determines that the removal or organic material
				from such land is appropriate for the applicable forest type and maximizes the
				retention of late-successional and large and old growth trees, late
				successional and old growth forest structure, and late-successional and old
				growth forest composition.
										(II)Federal land on
				which the removal of vegetation is prohibited, including components of the
				National Wilderness Preservation System.
										(III)Wilderness Study
				Areas.
										(IV)Inventoried
				Roadless Areas.
										(V)Units of the
				National Landscape Conservation System.
										(VI)National
				Monuments.
										(3)Distributed
				generation facilityThe term distributed generation
				facility means a facility that—
								(A)generates renewable
				electricity other than by means of combustion;
								(B)primarily serves 1
				or more electricity consumers at or near the facility site; and
								(C)is no larger than
				2 megawatts in capacity.
								(4)Federal
				alternative compliance paymentThe term Federal
				alternative compliance payment means a payment, to be submitted in lieu
				of 1 Federal renewable electricity credit, pursuant to subsection
				(c)(3).
							(5)Federal
				landThe term Federal land means land owned by the
				United States and under the administrative jurisdiction of the Secretary of the
				Interior or the Secretary of Agriculture, other than land held in trust for an
				Indian or Indian tribe.
							(6)Federal
				renewable electricity creditThe term Federal renewable
				electricity credit means a credit, representing one kilowatt hour of
				renewable electricity, issued pursuant to subsection (d).
							(7)FundThe
				term Fund means the Renewable Electricity Deployment Fund
				established under subsection (f).
							(8)Inventoried
				Roadless AreaThe term Inventoried Roadless Area
				means one of the areas identified in the set of inventoried roadless areas maps
				contained in the Forest Service Roadless Areas Conservation, Final
				Environmental Impact Statement, Volume 2, dated November 2000.
							(9)Qualified
				hydropowerThe term qualified hydropower
				means—
								(A)electricity
				generated solely from increased efficiency achieved, or additions of capacity
				made, on or after January 1, 2001 at a hydroelectric facility that was placed
				in service before that date; or
								(B)electricity
				generated from generating capacity added on or after January 1, 2001 to a dam
				that did not previously have the capacity to generate electricity, provided
				that the Commission certifies that—
									(i)the dam was placed
				in service before the date of the enactment of this section and was operated
				for flood control, navigation, or water supply purposes and did not produce
				hydroelectric power before January 1, 2001;
									(ii)the hydroelectric
				project installed on the dam is licensed by the Commission and meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements; and
									(iii)the hydroelectric
				project installed on the dam is operated so that the water surface elevation at
				any given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements that
				require changes in water surface elevation for the purpose of improving the
				environmental quality of the affected waterway.
									(10)Renewable
				electricityThe term renewable electricity means
				electricity generated from a renewable energy resource.
							(11)Renewable
				energy resourceThe term renewable energy resource
				means each of the following:
								(A)wind
				energy;
								(B)solar
				energy;
								(C)geothermal
				energy;
								(D)combustion of
				biomass or landfill gas;
								(E)qualified
				hydropower; or
								(F)marine and
				hydrokinetic renewable energy, as that term is defined in section 632 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
								(12)Retail electric
				supplier
								(A)In
				generalThe term retail electric supplier means,
				for any given year, an electric utility that sold not less than 1,000,000
				megawatt hours of electric energy to electric consumers for purposes other than
				resale during the preceding calendar year.
								(B)Inclusions and
				limitationsFor purposes of determining whether an electric
				utility qualifies as a retail electric supplier under subparagraph (A)—
									(i)the sales of any
				affiliate of an electric utility to electric consumers for purposes other than
				resale shall be considered to be sales of such electric utility; and
									(ii)sales by any
				electric utility to a parent company or to other affiliates of such electric
				utility shall not be treated as sales to electric consumers.
									(13)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the
				retail electric supplier, expressed in terms of kilowatt hours, to electric
				customers for purposes other than resale during the relevant calendar year,
				excluding electricity generated by—
								(A)a hydroelectric
				facility that is not qualified hydropower; or
								(B)combustion of
				municipal solid waste.
								(14)Retire and
				retirementThe terms retire and
				retirement with respect to a Federal renewable electricity
				credit, means to disqualify such credit for any subsequent use under this
				section, regardless of whether the use is a sale, transfer, exchange, or
				submission in satisfaction of a compliance obligation.
							(b)Establishment of
				programNot later than 1 year after the date of enactment of this
				section, the Secretary shall, by regulation, establish a program to implement
				and enforce the requirements of this section. In establishing such program, the
				Secretary shall, to the extent practicable—
							(1)preserve the
				integrity, and incorporate best practices, of existing State renewable
				electricity programs;
							(2)rely upon existing
				and emerging State or regional tracking systems that issue and track
				non-Federal renewable electricity credits; and
							(3)cooperate with the
				States to facilitate coordination between State and Federal renewable
				electricity programs and to minimize administrative burdens and costs to retail
				electric suppliers.
							(c)Annual
				compliance requirement
							(1)In
				generalFor each of calendar years 2012 through 2039, each retail
				electric supplier shall, not later than April 1 of the following calendar year,
				submit to the Secretary a quantity of Federal renewable electricity credits
				equal to the retail electric supplier’s base amount for the calendar year
				multiplied by the required annual percentage set forth in paragraph (2).
							(2)Required annual
				percentageFor each of calendar years 2012 through 2039, the
				required annual percentage shall be as follows:
								
									
										
											Calendar yearRequired annual
						percentage
											
										
										
											20126.0
											
											20136.0
											
											20148.5
											
											20158.5
											
											201611.0
											
											201711.0
											
											201814.0
											
											201914.0
											
											202017.5
											
											202117.5
											
											202221.0
											
											202321.0
											
											202423.0
											
											2025 through 203925.0
											
										
									
								
							(3)Alternative
				compliance paymentsA retail electric supplier may satisfy the
				requirements of paragraph (1) in whole or in part by submitting in lieu of each
				Federal renewable electricity credit, a payment equal to the lesser of—
								(A)200 percent of the
				average market value of a Federal renewable electricity credit for the previous
				compliance year, as determined by the Secretary; or
								(B)5 cents, adjusted
				on January 1 of each year following calendar year 2009 based on the Gross
				Domestic Product Implicit Price Deflator.
								(4)Use of
				paymentsAlternative compliance payments submitted pursuant to
				paragraph (3) shall be deposited in the Fund established under subsection
				(f).
							(d)Issuance of
				Federal renewable electricity credits
							(1)Credit
				issuanceThe regulations promulgated under subsection (b) shall
				include provisions governing the issuance, tracking, and retirement of Federal
				renewable electricity credits. Except as provided in paragraphs (2), (3), and
				(4) of this subsection, the Secretary shall issue to each generator of
				renewable electricity, 1 Federal renewable electricity credit for each kilowatt
				hour of renewable electricity generated by such generator.
							(2)Generation from
				state renewable electricity programs using central procurement and from state
				alternative compliance paymentsWhere renewable electricity is
				generated with the support of payments from a retail electric supplier pursuant
				to a State renewable electricity program (whether through State alternative
				compliance payments or through payments to a State renewable electricity
				procurement fund or entity), the Secretary shall issue Federal renewable
				electricity credits to such retail electric supplier for the proportion of the
				relevant renewable electricity generation that is attributable to the retail
				electric supplier’s payments, as determined pursuant to regulations issued by
				the Secretary. For any remaining portion of the relevant renewable electricity
				generation, the Secretary shall issue Federal renewable electricity credits to
				the generator, as provided in paragraph (1), provided that in no event shall
				more than 1 Federal renewable electricity credit be issued for the same
				kilowatt hour of electricity. In determining how Federal renewable electricity
				credits will be apportioned among retail electric suppliers and generators in
				such circumstances, the Secretary shall consider information and guidance
				furnished by the relevant State or States.
							(3)Certain power
				sales contractsWhen a generator has sold renewable electricity
				to a retail electric supplier under a contract for power from a facility placed
				in service before the date of enactment of this section, and the contract does
				not provide for the determination of ownership of the Federal renewable
				electricity credits associated with such generation, the Secretary shall issue
				such Federal renewable electricity credits to the retail electric supplier for
				the duration of the contract.
							(4)Credit
				multiplier for distributed generation
								(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall issue 3 Federal renewable electricity credits for each kilowatt hour of
				renewable electricity generated by a distributed generation facility.
								(B)AdjustmentExcept
				as provided in subparagraph (C), not later than January 1, 2014, and not less
				frequently than every 4 years thereafter, the Secretary shall review the effect
				of this paragraph and shall, as necessary, reduce the number of Federal
				renewable electricity credits per kilowatt hour issued under this paragraph,
				but not below 1, to ensure that such number is no higher than the Secretary
				determines is necessary to make distributed generation facilities cost
				competitive with other sources of renewable electricity generation.
								(C)Facilities
				placed in service after enactmentFor any distributed generation
				facility placed in service after the date of enactment of this section,
				subparagraph (B) shall not apply for the first 10 years after date of
				enactment. For each year during such 10-year period, the Secretary shall issue
				the facility the same number of Federal renewable electricity credits per
				kilowatt hour as are issued to that facility in the year in which such facility
				is placed in service. After such 10-year period, the Secretary shall issue
				Federal renewable energy credits to the facility in accordance with the current
				multiplier as determined pursuant to subparagraph (B).
								(5)Credits based on
				incremental hydropowerFor purposes of this subsection, the
				number of Federal renewable electricity credits issued for qualifying
				hydropower described in subsection (a)(9)(A) shall be calculated—
								(A)based solely on
				the increase in average annual generation directly resulting from the
				efficiency improvements or capacity additions described in subsection
				(a)(9)(A); and
								(B)using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility, as certified by the Secretary or by
				the Commission.
								(6)Generation from
				mixed renewable and non-renewable resourcesIf electricity is
				generated using both a renewable energy resource and an energy source that is
				not a renewable energy resource (as, for example, in the case of co-firing of
				biomass and fossil fuel), the Secretary shall issue Federal renewable
				electricity credits based on the proportion of the electricity that is
				attributable to the renewable energy resource.
							(7)Prohibition
				against double-countingExcept as provided in paragraph (4) of
				this subsection, the Secretary shall ensure that no more than 1 Federal
				renewable electricity credit will be issued for any kilowatt hour of renewable
				electricity and that no Federal renewable electricity credit will be used more
				than once for compliance with this section.
							(e)Trading and
				banking of credits
							(1)TradingThe
				lawful holder of a Federal renewable electricity credit may sell, exchange,
				transfer, submit for compliance in accordance with subsection (c), or submit
				such credit for retirement by the Secretary.
							(2)BankingA
				Federal renewable electricity credit may be submitted in satisfaction of the
				compliance obligation set forth in subsection (c) for the compliance year in
				which the credit was issued or for any of the 3 immediately subsequent
				compliance years. The Secretary shall retire any Federal renewable electricity
				credit that has not been submitted under subsection (c) by the deadline for the
				compliance year that is 3 years after the compliance year in which the credit
				was issued.
							(3)Delegation of
				market administrationThe Secretary may delegate to one or more
				appropriate market-making entities the administration of a Federal renewable
				electricity credit market for purposes of creating a transparent and efficient
				national market.
							(4)OversightThe
				Commission, in consultation with the Secretary and relevant Federal agencies,
				may prescribe such rules as the Commissioner determines necessary to ensure the
				transparency, fairness, and stability of the market in Federal renewable
				electricity credits and any derivative instruments based on such
				credits.
							(f)Renewable
				Electricity Deployment Fund
							(1)In
				generalThere is established in the Treasury of the United States
				a Renewable Electricity Deployment Fund.
							(2)DepositsAll
				Federal alternative compliance payments submitted to the Secretary pursuant to
				subsection (c)(3) and civil penalties assessed under this section shall be
				deposited into the Fund.
							(3)Use
								(A)In
				generalAmounts deposited in the Fund shall be available
				exclusively for use by the Secretary, subject to appropriations, to make
				payments to retail electric suppliers in accordance with subparagraph
				(B).
								(B)AllocationNot
				later than May 1 of each year from 2013 through 2040, the Secretary shall
				distribute amounts deposited in the Fund during the preceding 12-month period
				among the retail electric suppliers which have submitted Federal renewable
				electricity credits to the Secretary in total or partial compliance with their
				obligations under subsection (c) for the preceding calendar year. Each retail
				electric supplier shall receive a payment equal to the product of—
									(i)the total payments
				made to all retail electric suppliers under this subsection; and
									(ii)the quotient obtained by dividing the
				quantity specified in subclause (I) by the quantity specified in subclause
				(II):
										(I)The quantity of
				Federal renewable electricity credits submitted by the retail electric supplier
				for the preceding calendar year pursuant to subsection (c).
										(II)The total
				quantity of Federal renewable electricity credits submitted by all retail
				electric suppliers for the preceding calendar year pursuant to subsection
				(c).
										(g)Information
				collectionIn accordance with section 13 of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 772), the Secretary may require any
				retail electric supplier, renewable electricity generator, or such other
				entities as the Secretary deems appropriate, to provide any information the
				Secretary determines appropriate to carry out this section.
						(h)Enforcement and
				judicial review
							(1)Civil
				penaltyIf any person fails to comply with the requirements of
				subsection (c), such person shall be liable to pay to the Secretary a civil
				penalty equal to the product of—
								(A)double the Federal
				alternative compliance payment calculated under subsection (c)(3), and
								(B)the aggregate
				quantity of Federal renewable electricity credits (or equivalent Federal
				alternative compliance payments) that the person failed to submit to the
				Secretary in violation of the requirements of subsection (c).
								(2)EnforcementThe
				Secretary shall assess a civil penalty under paragraph (1) in accordance with
				the procedures described in section 333(d) of the Energy Policy and
				Conservation Act of 1954 (42 U.S.C. 6303).
							(3)Judicial
				reviewAny person who will be adversely affected by a final
				action taken by the Secretary under this section, other than the assessment of
				a civil penalty under this subsection, may use the procedures for review
				described in section 336(b) of the Energy Policy and Conservation Act (42
				U.S.C. 6306). For purposes of this paragraph, references to a rule in section
				336(b) of the Energy Policy and Conservation Act shall be deemed to refer also
				to all other final actions of the Secretary under this section other than the
				assessment of a civil penalty under this subsection.
							(i)Savings
				provisionsNothing in this
				section shall—
							(1)diminish or
				qualify any authority of a State or political subdivision of a State to—
								(A)adopt or enforce
				any law or regulation respecting renewable electricity, including programs that
				exceed the required amount of renewable electricity under this section,
				provided that no such law or regulation may relieve any person of any
				requirement otherwise applicable under this section; or
								(B)regulate the
				acquisition and disposition of Federal renewable electricity credits by retail
				electric suppliers located within the territory of such State or political
				subdivision, including the authority to require such retail electric supplier
				to acquire and retire Federal renewable electricity credits associated with
				electric energy it sells to end-use customers; or
								(2)affect the
				application of, or the responsibility for compliance with, any other provision
				of law or regulation, including environmental and licensing
				requirements.
							(j)Cost
				recoveryAn electric utility, the retail electricity sales of
				which are subject to rate regulation, shall not be denied the opportunity to
				recover the full amount of the prudently incurred incremental cost of renewable
				electricity or Federal renewable electricity credits obtained, or alternative
				compliance payments made, to comply with the requirements of subsection
				(c).
						(k)Program
				review
							(1)National academy
				of sciences reviewThe Secretary shall enter into a contract with
				the National Academy of Sciences under which the Academy shall, not later than
				July 1, 2017, and every 5 years thereafter through 2032, submit to the
				Secretary and to Congress a comprehensive evaluation of all aspects of the
				program established under this section, including—
								(A)an evaluation of
				the effectiveness of the program, including its specific design elements, in
				increasing the market penetration and lowering the cost of the eligible
				renewable electricity generation technologies;
								(B)the opportunities
				for any additional technologies and sources of renewable electricity generation
				that have emerged since enactment of this section;
								(C)the program’s
				impact on the regional diversity and reliability of electricity supply;
								(D)the net benefits
				or costs of the program to the national and State economies, including effects
				on retail electricity costs, economic development benefits of investment,
				environmental benefits, impacts on natural gas demand and price, and avoided
				costs related to environmental and congestion mitigation investments that
				otherwise would have been required;
								(E)an assessment of
				the benefits and costs of increasing or extending the renewable electricity
				requirements set forth in subsection (c) of this section; and
								(F)recommendations
				regarding potential changes to this section, to regulations and procedures for
				implementing this section, or to related public policies.
								(2)Recommendations
				to congressNot later than January 1, 2018, and every 5 years
				thereafter through 2033, the Secretary shall transmit to the Committee on
				Energy and Commerce of the United States House of Representatives and the
				Committee on Energy and Natural Resources of the United States Senate a report
				making recommendations for modifications and improvements to the program
				established under this section and any related programs, including an
				explanation of the inconsistencies, if any, between the Secretary’s
				recommendations and those included in the National Academy of Sciences
				evaluation under paragraph (1).
							(l)SunsetThis
				section expires on December 31,
				2040.
						.
			(b)Table of
			 contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 and following) is amended by
			 adding at the end of the items relating to title VI the following:
				
					610.Federal renewable electricity
				standard.
					.
			
